872 F.2d 1029
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appelleev.Robert W. BRADFORD, Defendant-Appellant
No.88-5785.
United States Court of Appeals, Sixth Circuit.
Feb. 27, 1989.

1
Before BOYCE F. MARTIN, Jr. and RYAN, Circuit Judges, and GEORGE C. SMITH, District Judge.*

ORDER

2
Robert W. Bradford, a pro se federal prisoner, appeals the district court's order denying his motion to correct his sentence filed pursuant to Fed.R.Crim.P. 35(a).  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
In April of 1983, Bradford pled guilty to several counts of wire and mail fraud and received a sentence of five, three year sentences to be served consecutively.  He argued that this sentence is illegal because 18 U.S.C. Sec. 3584 was not in effect at the time of sentencing.  The district court denied Bradford's motion on June 23, 1988.


4
Upon review, we find no error.  The imposition of consecutive sentences for separate and distinct offenses is discretionary with the district court and was discretionary before the codification of that concept came into effect via 18 U.S.C. Sec. 3584.   See generally Shields v. United States, 310 F.2d 708, 709 (6th Cir.1962);  Kay v. United States, 279 F.2d 734 (6th Cir.1960).


5
Accordingly, the order denying Bradford's motion is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable George C. Smith, U.S. District Judge for the Southern District of Ohio, sitting by designation